Citation Nr: 0711446	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, left wrist.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, left shoulder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chondromalacia, left knee.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1980, 
and from February 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in April 2004.

The veteran testified at a video-conference Board hearing in 
January 2007.  The hearing transcript shows that the record 
was held open for 60 days to allow the veteran to submit 
additional evidence.  38 C.F.R. § 20.709 (2006).  The veteran 
submitted additional evidence after the January 2007 Board 
hearing.  In her hearing testimony, the veteran waived RO 
consideration of this evidence.  The new evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  An October 1997 Board decision denied entitlement to 
service connection for rheumatoid arthritis affecting the 
veteran's joints; the veteran was notified of her appellate 
rights, but did not appeal.


2.  In May 2003, the veteran requested that her claims of 
entitlement to service connection for rheumatoid arthritis 
involving the left wrist, left shoulder, and left ankle be 
reopened.

3.  Certain evidence received since the October 1997 Board 
decision presents a reasonable possibility of substantiating 
the rheumatoid arthritis claims.

4.  A July 1996 RO decision denied entitlement to service 
connection for chondromalacia of the left knee; the veteran 
was notified of her appellate rights, but did not file a 
notice of disagreement.

5.  In October 2003, the veteran requested that her claim of 
entitlement to service connection for chondromalacia of the 
left knee be reopened.

6.  Certain evidence received since the July 1996 decision 
presents a reasonable possibility of substantiating the claim 
of service connection for chondromalacia of the left knee.      


CONCLUSIONS OF LAW

1.  The October 1997 Board decision, which denied entitlement 
to service connection for rheumatoid arthritis affecting the 
veteran's joints, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for rheumatoid 
arthritis involving the left wrist, left shoulder, and left 
ankle.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  The July 1996 rating decision of the RO denying 
entitlement to service connection for chondromalacia of the 
left knee is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chondromalacia 
of the left knee.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 1997 decision, the Board denied the appellant's 
claim of entitlement to service connection for rheumatoid 
arthritis for joints throughout her body, including those 
joints claimed in connection with this appeal.  The October 
1997 Board decision is final.  38 U.S.C.A. § 7104.  
Generally, once a Board decision becomes final under 38 
U.S.C.A. § 7104, the claim cannot be reopened or adjudicated 
by VA absent the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b).

In a July 1996 decision, the RO found that service connection 
was not warranted for chondromalacia of the veteran's left 
knee.  The veteran was informed of her appellate rights and 
did not file a notice of disagreement with the July 1996 RO 
decision.  That rating decision therefore became final.  38 
U.S.C.A. § 7105(c).

The veteran petitioned to reopen her claims of entitlement to 
service connection for rheumatoid arthritis in several joints 
in May 2003.  Subsequent evidence and correspondence 
submitted by the veteran in October 2003 clarified the 
veteran's petition to include a desire to also reopen her 
claim of entitlement to service connection for chondromalacia 
of the left knee.  The RO reviewed the additional records 
submitted at that time and found that they did not present 
new and material evidence.  With regard to the claims 
involving rheumatoid arthritis, the evidence was found to be 
cumulative information regarding the veteran's current 
rheumatoid arthritis disability and did not provide any new 
evidence regarding in-service causation, incurrence, or 
aggravation of rheumatoid arthritis.  With regard to the 
claim involving chondromalacia of the left knee, the 
additional documents submitted were found to present no 
evidence relating to an unestablished fact necessary to 
substantiate the claim.  Thus, the RO denied the petition to 
reopen the claims in the January 2004 rating decision from 
which the present appeal has arisen.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The October 1997 Board decision is the last 
final disallowance of the claim involving entitlement to 
service connection for several joints afflicted with 
rheumatoid arthritis.  The July 1996 RO decision is the last 
final disallowance of the claim of entitlement to service 
connection for chondromalacia of the left knee.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Concerning the claims involving entitlement to service 
connection for joints afflicted by rheumatoid arthritis, the 
record at the time of the October 1997 Board decision 
included the veteran's statements, private medical records, 
VA medical records, service medical records, and a VA 
examination report.  Service medical records showed no 
express indication of any diagnosis of rheumatoid arthritis 
nor did they show any signs of disability involving the left 
wrist, left shoulder or left ankle.  The earliest documented 
suggestion of rheumatoid arthritis followed from a March 1990 
private medical consultation involving the veteran's 
complaints of joint pain; the pain was of a reported one 
month duration as of March 1990.  August 1992 VA examinations 
confirmed a diagnosis of rheumatoid arthritis, and an October 
1995 VA examination report offered the medical opinion that 
there was no evidence or medical basis to indicate that 
rheumatoid arthritis had an onset during service or prior to 
the documented onset in 1990, more than four years after 
separation from service.  In November 1995, the same VA 
examiner submitted an additional report explaining that, upon 
receiving the results of further diagnostic testing, it was 
his opinion that the rheumatoid arthritis was based upon a 
lyme disease type of infection; it remained the examiner's 
opinion that onset was in 1990 and not related to service.

Evidence received on these issues since the Board's October 
1997 disallowance of the claims includes more of the 
veteran's submitted statements, additional VA treatment 
records, and two medical opinions drafted by the veteran's 
treating physician at a VA facility.  The medical records 
indicate that the veteran currently suffers from rheumatoid 
arthritis, which was a fact already established at the time 
of the October 1997 Board disallowance of the claim.  An 
August 2003 medical opinion submitted in a letter by the 
veteran's treating VA physician indicates that the veteran 
"has had rheumatoid arthritis since 1985."  This assertion 
is significant in that it seeks to establish a new material 
fact; if the onset of the veteran's rheumatoid arthritis was 
shown to have occurred in 1985 rather than in 1990, it could 
substantially impact the merit of the service-connection 
claims.

The same physician has submitted a more recent medical 
opinion, dated January 2007, indicating that the onset of the 
rheumatoid arthritis was in 1984.  This opinion reflects that 
the physician reviewed the service medical records and does 
cite instances of left knee complaints documented during the 
veteran's service.  The January 2007 letter expressly relies 
upon the belief that "rheumatoid arthritis [was] diagnosed 
in 1985..." to draw the opinion that the veteran "likely had 
disease onset one year earlier."  

As noted earlier, when reviewing evidence submitted for the 
purpose of reopening a claim which is the subject of a prior 
final decision, the credibility of the submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  In keeping with this judicial directive, the Board 
must view the two new medical statement as new and material 
evidence.  The claims have therefore been reopened.  After 
further development, the underlying merits of the claims will 
be considered.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the veteran will be addressed and remedied while on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).


ORDER

New and material evidence has been received to reopen the 
veteran's claims of service connection for rheumatoid 
arthritis of the left wrist, left shoulder, and left ankle, 
and the claim of service connection for chondromalacia, left 
knee.  To this extent, the appeal is granted, subject to the 
following remand section of this decision. 


REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claims.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), then the 
case must be remanded to the RO for a de novo review of the 
entire record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

The August 2003 and January 2007 opinions are to the effect 
that the claimed disabilities had their onset in service or 
within a year of discharge.  However, the record includes 
another VA opinion, dated in October 1995, which is to the 
effect that the arthritis did not have its onset prior to 
1990.  In view of the conflicting medical opinions, 
clarification is necessary before the Board may properly 
proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact Salahuddin 
Kazi, M.D. and request Dr. Kazi to 
indicate the medical record or report 
upon Dr. Kazi based the statement in the 
January 30, 2007, opinion letter that the 
veteran's rheumatoid arthritis was 
diagnosed in 1985.  

2.  Regardless of whether or not a 
response is received from Dr. Kazi, the 
RO should forward the claims file to an 
appropriate VA examiner for review.  The 
VA examiner should respond to the 
following:

     a)  Is it at least as likely at not 
(a 50% or higher degree of probability) 
that the joint complaints noted in the 
service medical records in 1984 were 
manifestations of rheumatoid arthritis?

    b)  When is the earliest evidence of 
manifestations of rheumatoid arthritis?

    c)  Is it at least as likely at not 
(a 50% or higher degree of probability) 
that the knee complaints noted in the 
service medical records were 
manifestations of a current chronic 
disability other than rheumatoid 
arthritis (such as chondromalacia)?   

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the 
claims file and undertake a merits 
analysis to determine if the veteran's 
claims can be granted.  The veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


